  Case 2:19-cv-01717-RGK-AGR Document 269 Filed 07/08/20 Page 1 of 1 Page ID #:10367
 Diana Hughes Leiden
 WINSTON & STRAWN LLP
 333 South Grand Ave. Suite 3800
 Los Angeles, CA 90071-1543
 (213) 615 1700
                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 Alex Morgan, et al.                                                CASE NUMBER
                                                                                       2:19-cv-1717-RGK-AGR
                                                    Plaintiff(s)
                             v.
 United States Soccer Federation Inc.                                (PROPOSED) ORDER ON APPLICATION OF
                                                                     NON-RESIDENT ATTORNEY TO APPEAR IN
                                                 Defendant(s).           A SPECIFIC CASE PRO HAC VICE
The Court, having determined whether the required fee has been paid, and having reviewed the Application of
Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Netter, Brian D.                                                           of     Mayer Brown LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                          1999 K Street NW
  (202) 263-3000                         (202) 263-3300                             Washington, DC 20006
  Telephone Number                       Fax Number
  bnetter@mayerbrown.com
                              E-Mail Address                                        Firm/Agency Name & Address
for permission to appear and participate in this case on behalf of
  Alex Morgan, Megan Rapinoe, Becky Sauerbrunn, Carli Lloyd, Tobin Heath, and Samantha Mewis


  Name(s) of Party(ies) Represent                            Plaintiff(s) ☐ Defendant(s) ☐ Other:
and designating as Local Counsel
 Leiden, Diana Hughes                                                         of    Winston & Strawn LLP
 Designee’s Name (Last Name, First Name & Middle Initial                            333 South Grand Ave. Suite 3800
 267606                           (213) 615-1700         (213) 615-1750             Los Angeles, CA 90071-1543
   Designee’s Cal. Bar No.        Telephone Number          Fax Number
 dhleiden@winston.com
                              E-Mail Address                                       Firm/Agency Name & Address
HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:            ☐    for failure to pay the required fee.
                      ☐    for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                      ☐    for failure to complete Application:
                      ☐    pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate
                           Applicant is regularly employed or engaged in business, professional, or other similar activities in
                           California.
                      ☐    pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain
                           office District.
                      ☐    because
IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

Dated: July 8, 2020                                                /s/ R. GARY KLAUSNER
                                                                            U.S. District Judge/U.S. Magistrate Judge

 G-64 Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE     Page 1 of 1
